Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mountain View Rehab, LLC d/b/a Avamere Rehab of Oregon City,
(CCN: 38-5125),

Petitioner,
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-09-285
Decision No. CR2167

Date: June 25, 2010

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose remedies against Mountain View Rehab, LLC d/b/a Avamere Rehab of Oregon
City (Petitioner or facility). For the reasons that follow, I uphold the per-instance civil
money penalty (CMP) of $1,500.

I. Background

Petitioner is a long-term care facility located in Oregon City, Oregon. Petitioner is
authorized to participate in the federal Medicare program as a skilled nursing facility
(SNF). On October 17, 2008, the Oregon Department of Human Services, Client Care
Monitoring Unit (state survey agency) conducted a survey of the facility. The state
survey agency determined that Petitioner was not in substantial compliance with
Medicare participation requirements, specifically: 42 C.F.R. § 483.25 (Tag F309) and 42
C.F.R. § 483.25(i)(1) (Tag F325).

By letter dated October 24, 2008, the state survey agency notified Petitioner of the survey
results. See P. Ex. 1; CMS Ex. 3. The state survey agency directed Petitioner to submit a
plan of correction by November 4, 2008, and advised that it was recommending that
CMS impose a CMP of $1,500 and a denial of payment for new admissions (DPNA) if
Petitioner did not achieve substantial compliance by December 6, 2008. See P. Ex. 1;
2

CMS Ex. 3. The state survey agency told Petitioner that its provider agreement would be
terminated on April 17, 2009, if it did not achieve substantial compliance by that date.

In a notice letter dated October 28, 2008, CMS informed Petitioner that it agreed with the
state survey agency that Petitioner was out of substantial compliance with the Medicare
participation requirement found at 42 C.F.R. § 483.25. CMS Ex. 2. CMS notified
Petitioner that it was imposing a DPNA, effective December 6, 2008, and also stated its
intention to impose a CMP in the amount of $1,500. CMS informed Petitioner that it
could submit any financial information for CMS to consider in its process of making a
final decision on the CMP amount. CMS Ex. 2.

Petitioner requested an Informal Dispute Resolution (IDR) hearing, and participated in an
IDR hearing on December 8, 2008.

On December 18, 2008, the state survey agency revisited the facility and determined that
Petitioner had returned to substantial compliance as of November 13, 2008. In a notice
letter dated December 29, 2008, CMS advised Petitioner that based on the December 18,
2008 revisit, the DPNA would be discontinued, effective November 13, 2008. CMS Ex.
4. CMS notified Petitioner further that it was imposing a $1,500 per-instance CMP for
incidents of noncompliance cited under 42 C.F.R. § 483.25 (Quality of Care), that had
been identified during the October 17, 2008 survey. CMS Ex. 4.

On January 2, 2009, the state survey agency issued a letter to Petitioner informing it of
the results of the IDR process. P. Ex. 3. The letter stated that Tag F325 would stand as
written. The letter stated further that, with respect to Tag F309, the severity level had not
changed, but the text for this citation had been modified. Enclosed with the letter was a
revised Statement of Deficiencies (SOD) for the October 17, 2008 survey. P. Ex. 3, at 1.

In a letter dated February 12, 2009, Petitioner timely requested a hearing.

I conducted an in-person hearing in Portland, Oregon, on September 1-2, 2009. CMS
offered exhibits (CMS Exs.) 1 through 12, and Petitioner offered exhibits (P. Exs.) 1
through 11. I admitted all of the exhibits into evidence. Hearing Transcript (Tr.) at 18,
19, 22, 23, and 237. CMS elicited testimony from Patricia Townsend, a state agency
surveyor, and Madhuri Reddy, M.D. Petitioner elicited testimony from Demetria
Haffenreffer, a consultant and Petitioner’s chief quality officer at the time of the survey.
Tr. at 282. At the hearing, Petitioner moved for a directed verdict at the close of CMS’s
case-in-chief (Tr. at 187-88), and I advised the parties that I would take the motion under
advisement. Tr. at 188, 223. As I explain below, I deny Petitioner’s motion for a
directed verdict.

Each party submitted a post-hearing brief (CMS Brief and P. Brief, respectively) and a
reply brief (CMS Reply and P. Reply, respectively). Each party received a copy of the
hearing transcript.
Petitioner's motion for a directed verdict is denied.

At the close of CMS’s case-in-chief, Petitioner made an oral motion for a directed
verdict. Tr. at 187-88. I told the parties that I would take Petitioner’s motion under
advisement. Tr. at 188, 223. A motion for a directed finding or verdict is granted when
all the evidence, viewed in the light most favorable to the opponent, favors the movant so
that no contrary ruling could be reached by a reasonable finder of fact. In other words, in
this case, a directed verdict or finding should be granted if the opponent, CMS, has not
established a prima facie case. I deny Petitioner’s oral motion for a directed verdict.
CMS has clearly established a prima facie case, as I discuss further below.

II. Issues
The issues before me are:

(1) whether the facility was in substantial compliance with 42 C.F.R. §§ 483.25
and 483.25(i)(1) at the time of the October 17, 2008 survey; and

(2) ifthe facility was not in substantial compliance, whether the penalty imposed,
a $1,500 per-instance CMP, was reasonable.

Ill. Applicable Law and Regulations

Petitioner is considered a long-term care facility under the Social Security Act (Act) and
regulations promulgated by the Secretary of Health and Human Services (Secretary).

The statutory requirements for participation by a long-term care facility are found at
sections 1819 and 1919 of the Act, and at 42 C.F.R. Part 483. Sections 1819 and 1919 of
the Act vest the Secretary with authority to impose CMPs and other remedies against a
long-term care facility for failure to comply substantially with participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS the authority to impose various
remedies against a long-term care facility that is not complying substantially with federal
participation requirements. Facilities which participate in Medicare may be surveyed on
behalf of CMS by State survey agencies in order to ascertain whether the facilities are
complying with participation requirements. 42 C.F.R. §§ 488.10-488.28; 42 C.F.R.

§§ 488.300-488.335. Under Part 488, CMS may impose a per instance or per day CMP
against a long-term care facility when a State survey agency ascertains that the facility is
not complying substantially with participation requirements. 42 C.F.R. §§ 488.406,
488.408, 488.430. The regulations in 42 C.F.R. Part 488 also give CMS a number of
other remedies that can be imposed if a facility is not in compliance with Medicare
requirements.

Pursuant to 42 C.F.R. Part 488, CMS may terminate a long-term care facility’s provider
agreement when a survey agency concludes that the facility is not complying
substantially with federal participation requirements. CMS may also impose a number of
alternative enforcement remedies in lieu of or in addition to termination. 42 C.F.R.
4

§§ 488.406; 488.408; 488.430. In addition to termination and the alternative remedies
CMS is authorized to impose, pursuant to section 1819(h)(2)(D) of the Act and 42 C.F.R.
§ 488.417(b), CMS must impose the “mandatory” or “‘statutory” DPNA. Section
1819(h)(2)(D) requires the Secretary to deny Medicare payments for all new admissions
to a SNF, beginning three months after the date on which such facility is determined not
to be in substantial compliance with program participation requirements. The Secretary
has codified this requirement at 42 C.F.R. § 488.417(b).

The regulations specify that a CMP imposed against a facility can be either a per day
CMP for each day the facility is not in substantial compliance or a per instance CMP for
each instance that a facility is not in substantial compliance. 42 C.F.R. § 488.430(a).

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The
upper range of CMP, of from $3,050 per day to $10,000 per day, is reserved for
deficiencies that constitute immediate jeopardy to a facility’s residents, and in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The
lower range of CMP, from $50 per day to $3,000 per day, is reserved for deficiencies that
do not constitute immediate jeopardy, but either cause actual harm to residents, or cause
no actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). There is only a single range of $1,000 to $10,000 for a per instance
CMP, which applies whether or not immediate jeopardy is present. 42 C.F.R.

§§ 488.408(d)(1)(iv); 488.438(a)(2).

The regulations define the term “substantial compliance” to mean “a level of compliance
with the requirements of participation such that any identified deficiencies pose no
greater risk to resident health or safety than the potential for causing minimal harm.” 42
C.F.R. § 488.301. Noncompliance that is immediate jeopardy is defined as “a situation
in which the provider’s noncompliance with one or more requirements of participation
has caused, or is likely to cause, serious injury, harm, impairment, or death to a resident.”
Id. The Act and regulations make a hearing before an administrative law judge (ALJ)
available to a long-term care facility against whom CMS has determined to impose a
CMP. Act, section 1128A(c)(2); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing
before an ALJ is a de novo proceeding. Anesthesiologists Affiliated, et al., DAB CR65
(1990), aff'd, 941 F.2d 678 (8th Cir. 1991).

A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and
498.3. However, the choice of remedies by CMS or the factors CMS considered when
choosing remedies are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may
only challenge the scope and severity level of noncompliance found by CMS ifa
successful challenge would affect the amount of the CMP that could be collected by CMS
or impact upon the facility’s nurse aide training program. 42 C.F.R. §§ 498.3(b)(14).
CMS’s determination as to the level of noncompliance “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of immediate
jeopardy. Woodstock Care Ctr., DAB No. 1726, at 9, 39 (2000), aff'd, 363 F.3d 583 (6th
5

Cir. 2003). The Departmental Appeals Board (the Board or DAB) has long held that the
net effect of the regulations is that a provider has no right to challenge the scope and
severity level assigned to a noncompliance finding, except in the situation where that
finding was the basis for an immediate jeopardy determination. See, e.g., Ridge Terrace,
DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by
an ALJ is governed by 42 C.F.R. § 488.438(e).

In a CMP case, CMS must make a prima facie case that the facility has failed to comply
substantially with participation requirements. To prevail, a long-term care facility must
overcome CMS’s showing by a preponderance of the evidence. Hillman Rehab. Ctr.,
DAB No. 1611 (1997), aff'd, Hillman Rehab. Ctr. v. U. S. Dep’t of Health & Human
Servs., No. 98-3789 (GEB) (D.N.J. May 13, 1999).

IV. Findings of Fact, Conclusions of Law, and Discussion

I make three findings of fact and conclusions of law to support this decision. I set them
forth below as separate headings in bold type and then discuss each in detail.

1. Petitioner failed to comply substantially with the requirement at 42 C.F.R.
§ 483.25 (Quality of Care, Tag F309).

The regulation at 42 C.F.R. § 483.25 requires that “[e]ach resident must receive and the
facility must provide the necessary care and services to attain or maintain the highest
practicable physical, mental, and psychosocial well-being, in accordance with the
comprehensive assessment and plan of care.”

CMS’s allegations of noncompliance with 42 C.F.R. § 483.25 center on the care provided
to Resident 1 (R1) after he returned to Petitioner’s facility on July 3, 2008, following a
stay at the hospital, where a left below-the-knee amputation was performed on him. With
respect to this citation, the SOD alleges that based on observation, interview, and record
review, Petitioner failed to provide the appropriate care and services, including timely
assessment and monitoring, for R1, who had surgical incisions. P. Ex. 3, at 3; CMS Ex.
1, at 1. The SOD alleges that R1’s incision required further surgical intervention. P. Ex.
3, at 3; CMS Ex. 1, at 1.

R1, an 86-year-old male at the time of the survey, was originally admitted to the facility
on June 1, 2008, after a fall that fractured his pelvis and elbow. See CMS Ex. 11. R1’s
diagnoses included peripheral vascular disease, gangrene of his left toes, chronic atrial
fibrillation, coronary artery disease, and hypothyroidism. CMS Ex. 8, at 1; see P. Ex. 5,
at 1; P. Ex. 11, at 29. R1 was discharged to the hospital on June 25, 2008, where a left
below-the-knee amputation was performed. R1 returned to Petitioner’s facility around
noon on July 3, 2008. CMS Ex. 8, at 3. He had a dressing and ace bandage on the left
stump. See P. Ex. 3, at 4; CMS Ex. 1, at 2; see Tr. at 240-41.

6

The facility’s interdisciplinary progress (IDP) note dated July 3, 2008, acknowledges
R1’s amputation, but does not describe its condition in any way. CMS Ex. 8, at 3. In an
IDP note written around 1:00 p.m. the next day, July 4, 2008, a nurse states, inter alia,
that she had requested treatment orders from R1’s physician since there were no orders in
the initial hospital materials, and that she “[w]ill not take off compression wrap until I
receive orders.” CMS Ex. 8, at 3. Another IDP note written around 9:25 p.m. that night
states, “Ace drsg (L) lower stump intact & clean.” CMS Ex. 8, at 3.

On July 5, 2008, an IDP note written around 3:30 p.m. states, inter alia, that R1’s ace
dressing was “intact, clean, dry.” CMS Ex. 8, at 3. In an IDP note written at 9:00 p.m.
that night, staff notes that R1’s ace dressing was “intact & clean.” CMS Ex. 8, at 3.

At 5:30 a.m. on July 6, 2008, an IDP note indicates that R1 was in pain, and the nurse put
an ice bag on his stump. The nurse observed that R1’s dressing had leaked, so she
“redressed L left exactly as it had been in lieu of txment orders which have been
requested.” The nurse stated, “[n]o swelling noted, but reddness [sic] at incision site
which extends out about 2 cm.” P. Ex. 4, at 1; CMS Ex. 8, at 2.

At 7:00 a.m. on July 7, 2008, an IDP note states, “[c]hecked patient at 0530, dressing off
all over bed — stump bleeding, appears quite infected, patient very confused, foley line
clogged with blood clots, patient’s bed bloody . . . [R1] very confused in pain, pulling on
catheter line. Called Dr. Silver, who ordered UA [urinalysis] and will see [R1] this pm to
check for infection. Some dehiscence, area within 2 cm of actual incision — reddness

sic] 6-7 cm entire area.”! P. Ex. 4, at 1; CMS Ex. 8, at 2.

R1’s physician, Dr. Silver, saw R1 on the afternoon of July 7, 2008. Dr. Silver’s report
of the office visit noted that RI was seen for confusion. Dr. Silver indicated that RI had
been pulling on his catheter and taking down his stump dressing. He noted that R1
denied pain other than in his back. P. Ex. 10, at 10. The “Chief Complaint,” as noted in
the report, was a possible infection in R1’s left leg. P. Ex. 10, at 10. Among the physical
findings, Dr. Silver reported that R1’s left stump incision had no erythema (redness), and
there was “scant bloody drainage from lat margin.” P. Ex. 10, at 11. Dr. Silver ordered a
urinalysis, a urine culture, and a culture of R1’s wound. P. Ex. 10, at 11; see P. Ex. 10, at
14-18, 20-22. The report indicates that Dr. Silver’s assessment was as follows:
peripheral vascular disease; urinary tract infection; and delirium of unknown (axis III)
etiology. Dr. Silver prescribed a 10-day course of Cipro, and lorazepam, an anti-anxiety
drug, at bedtime. P. Ex. 10, at 12. In a separate progress note dated July 7, 2008, Dr.
Silver documented his examination of R1 in very brief fashion. P. Ex. 4, at 2. He wrote,
inter alia, that R1’s stump had “bloody drainage, scant lat aspect, s erythema,” and noted
is medication orders. P. Ex. 4, at 2.

' At the hearing, Surveyor Townsend explained that “dehiscence” is “‘an opening of the
layer of the tissue.” Tr. at 37.
7

According to an IDP note written around midnight, when R1 returned to the facility from
Dr. Silver’s office, his dressing was poorly wrapped, among other things, and staff re-
wrapped his left leg as “best as possible” because he was uncooperative. CMS Ex. 8, at
2,6.

The urine culture revealed that R1 had MRSA (Methicillin Resistant Staphylococcus
Aureus). P. Ex. 6 (duplicate at P. Ex. 10, at 21).

An untimed morning IDP note dated July 8, 2008, states, inter alia, that R1 “responds to
pain when drsg [changed] to LT incision; site red minimal seroussang [sic] drainage no
odor; difficult to place splint posterior to LT amputee leg & is painful.” P. Ex. 8, at 2;
CMS Ex. 8, at 5.

The next entry pertaining to the condition of R1’s wound occurs six days later, on July
14, 2008. An IDP note, timed at 4:00 p.m., states, inter alia, “L stump redressed as
ordered. Very painful to touch.” P. Ex. 8, at 4; CMS Ex. 8, at 11.

On July 15, 2008, an IDP note written around 10:52 p.m. indicates that staff faxed
information on R1’s condition to Dr. Silver. The note states that his wound was red,
draining a small amount of blood from the left inner incision, and was tender to touch. P.
Ex. 8, at 4; CMS Ex. 8, at 11. The fax communication that was sent to Dr. Silver
contained the foregoing information about R1’s wound, and also stated that R1 “is in
severe pain when wound site is lightly touched,” and he “refused to have ace bandage
placed on.” P. Ex. 4, at 5 (duplicate at P. Ex. 10, at 25).

An IDP note written on July 16, 2008, at 9:00 a.m., states, “[n]Joted incision site of L
BKA [below knee amputation] has dehisced at lateral end at first suture. Noted copious
serosanguineous drainage c lots of slough.” P. Ex. 8, at 4; CMS Ex. 8, at 11. Another
IDP note written around 2:30 p.m. states that Dr. Silver, via phone, instructed staff to
contact R1’s surgeon, Dr. Budden, and “obtain his thoughts on the resident’s incision.”
The note stated further that Dr. Silver did not want to place a PICC line until staff had
spoken further with Dr. Budden. P. Ex. 4, at 6; CMS Ex. 8, at 12. The note indicated
that Dr. Budden called and stated that the open area of the incision was where he had
placed the drain for the incision during surgery. Dr. Budden stated that the increase in
serosanguineous drainage was not surprising since R1 had been having poor food intake,
which contributed to poor wound healing. He ordered that R1’s dressing be changed
daily and as needed, and physical therapy be continued to decrease the contracture to the
stump. Dr. Budden ordered a wound culture of the incision. P. Ex. 4, at 6; CMS Ex. 8, at
12. He also instructed facility staff to contact Dr. Silver about placing the PICC line.
CMS Ex. 8, at 12.

The facility’s staff faxed a request to Dr. Silver that day, informing him of Dr. Budden’s
statements and stating that Dr. Budden would allow him to decide on placing a PICC
line. Facility staff asked Dr. Silver for authorization to send R1 to the emergency room
to have a PICC line placed. Dr. Silver did not authorize this, and told the staff to call him
on July 18 with the status of R1’s oral intake and the appearance of his stump. P. Ex. 4,
8

at 9 (duplicate at P. Ex. 10, at 34). The laboratory report of R1’s wound culture, dated
July 18, 2008, and collected at the hospital, revealed that R1 was infected with MRSA in
his surgical wound. See CMS Ex. 1, at 2; P. Ex. 7, at 1.

Two days later, on July 18, 2008, at 11:00 a.m., an IDP note states that R1’s dressing was
changed, and indicates, “[s]mall amt of bleeding noted. Has open area approx. 2 cm
long. Staples intact.” The note also states that R1 had an appointment with the surgeon,
Dr. Budden, later that day. CMS Ex. 8, at 13.

In the “history and physical” section of his report on his examination of R1 on July 18,
2008, Dr. Budden stated that he evaluated R1 and “it became evident that his left below-
the-knee stump was badly infected, with purulent drainage, and he had a severe flexion
contracture of the left knee, which could not be straightened.” P. Ex. 9, at 10; P. Ex. 11,
at 22; CMS Ex. 8, at 14-15. Ina separate progress note for the July 18 visit, Dr. Budden
stated that the drainage from R1’s stump “is a lot worse than what was reported to me by
his nurse on July 15"... Today the situation is completely different . . . and he has a
grossly infected stump.” P. Ex. 11, at 7. In the history and physical, Dr. Budden noted
that the incision was barely held together with staples and that the distal part of the stump
was erythematous. P. Ex. 9, at 12; P. Ex. 11, at 24; CMS Ex. 8, at 16. Dr. Budden did
not believe that R1’s stump “[could] be salvaged and the best course would be to go
ahead with an above the knee amputation.” P. Ex. 11, at 7. R1 was admitted to the
hospital directly after seeing Dr. Budden for IV antibiotic therapy for the MRSA
infection of his stump, and plans were made to perform a left above-the-knee amputation
on July 21, 2008. P. Ex. 9, at 10-11, 13; P. Ex. 11, at 22, 25; CMS Ex. 8, at 15, 16.
Petitioner asserts that the testimony and documentary evidence do not show that its staff
failed to perform appropriate wound assessments. Petitioner argues that CMS has not
presented any evidence to show that R1 suffered actual harm or was exposed to the risk
of more than minimal harm due to its alleged deficient care. Along this line of argument,
Petitioner focuses on the fact that there were two versions of the SOD, a pre-IDR version
and a post-IDR version, and contends that the post-IDR version of the SOD no longer
alleges that Petitioner’s deficiencies caused any harm to R1.

As reviewed above, R1 suffered from multiple medical problems, including gangrene,
which necessitated a below-the-knee amputation of his left leg in late June 2008. When
R1 returned to Petitioner’s facility on July 3, 2008 following the operation, his new
surgical wound presented another layer to his already complex medical condition. Given
R1’s situation, it was thus incumbent upon staff to monitor and assess his wound.

The IDP note dated July 3, 2008 around noon, documented Petitioner’s return to the
facility and acknowledged his amputation, but, as CMS points out, did not assess it.
CMS Ex. 8, at 3; CMS Brief at 13-14. Other than noting that R1 had had a left leg
below-the-knee amputation due to peripheral artery disease, the IDP note does not
contain any information that indicates that staff assessed R1’s surgical wound on re-
admission. Petitioner does not dispute CMS’s claim that there was no assessment, but
suggests, through the testimony of its witness, Ms. Haffenreffer, that the reason its staff
did not assess R1’s wound when he returned is that they did not want to take off the
9

compression dressing that covered the wound until they received orders from his
physician. Tr. 240-41.

The record shows that no wound assessments were done on July 4 or July 5. In an IDP
note dated July 4, 2008, at 1:00 p.m., a nurse stated that she would not take off R1’s
compression wrap until she received orders from his physician. CMS Ex. 8, at 3.7
Another IDP note at 9:25 p.m. that night stated that R1’s dressing was “intact & clean.”
CMS Ex. 8, at 3. The observations in the two July 5, 2008 IDP notes run in the same
vein, with staff not documenting anything about the condition or appearance of R1’s
surgical wound and only noting that his dressing was intact, clean, and dry. See CMS Ex.
8, at 3.

In fact, no one on Petitioner’s staff looked at R1’s wound until the early morning of July
6, 2008. According to an IDP note written at 5:30 a.m., over 65 hours after R1 was
readmitted to Petitioner’s facility, R1 was in “10+/10 pain.” P. Ex. 4, at 1; CMS Ex. 8, at
2. A nurse put an ice bag on R1’s stump, which helped his pain, and because his dressing
had leaked, the nurse “redressed L leg exactly as it had been in lieu of txment orders
which have been requested.” P. Ex. 4, at 1; CMS Ex. 8, at 2. The nurse did not see any
swelling, but noted redness at the incision site that extended about 2 cm. P. Ex. 4, at 1;
CMS Ex. 8, at 2.

When a nurse checked R1 at 5:30 a.m. on July 7, 2008, she found his dressing all over his
bed, with his stump bleeding and appearing “quite infected.” The corresponding IDP
note (written at 7:00 a.m) provides some information about the wound’s appearance,
stating that it had “[s]ome dehiscence, area within 2 cm of actual incision — reddness [sic]
6-7 cm entire area.” P. Ex. 4, at 1; CMS Ex. 8, at 2. As discussed above, R1 was seen by
Dr. Silver later that day. Among his findings, Dr. Silver reported that R1’s left stump
incision had no erythema, and there was “scant bloody drainage from lat margin.” P. Ex.
10, at 11.

The next day, July 8, 2008, according to an IDP note that was not timed, R1 experienced
pain when his dressing was changed. Petitioner’s staff noted that R1’s wound site was
red, with minimal serosanguineous drainage, and no odor was present. See P. Ex. 8, at 2;
CMS Ex. 8, at 5.

After July 8, 2008, the record contains no further documentation of the appearance and
status of R1’s wound until July 14, 2008, a gap of six days. On July 14, 2008, at 4:00
p.m., an IDP note states, “L stump redressed as ordered. Very painful to touch.” P. Ex.
8, at 4; CMS Ex. 8, at 11.

> The record contains a fax communication, dated July 4, 2008, to Dr. Silver from a nurse
on Petitioner’s staff. The nurse informed Dr. Silver that R1 had been admitted to the
facility on July 3, 2008, with a “L BKA,” and they had no orders for dressing changes.
She requested that Dr. Silver “outline trmt as [he] would like it done.” On the same fax
communication sheet, Dr. Silver, in response, instructed the staff to contact R1’s surgeon,
Dr. Budden. P. Ex. 10, at 45.
10

Given this body of evidence, there can be no serious dispute that beginning with R1’s
readmission to Petitioner’s facility, Petitioner failed to adequately assess and document
the status of R1’s wound. At the hearing, Dr. Madhuri Reddy, CMS’s expert witness on
wound care and post-surgical wound care (Tr. at 149),° testified that Petitioner’s IDP
notes “were inadequate in their frequency as well as what they contained. Both.” Tr. at
158. Dr. Reddy testified that a comprehensive wound assessment should be done “at
least on admission, at least once weekly and then with any change in status such as .. .
postoperatively or if the wound seems to deteriorate at all... .” Tr. at 152-53; see Tr. at
158. When asked if there were circumstances that would warrant more frequent
assessments, Dr. Reddy testified: “If there are changes in the wound status . . . new or
worsening infection, drainage, odor, after an operation ....” Tr. at 153.

Dr. Reddy noted that R1 had a “complicated medical condition” and testified that “the
most important factor that warranted more frequent checking of his wound was the fact
that he just came back from hospital with this post-surgical condition and, secondly,
because it was noted that the wound was looking somewhat infected.” Tr. at 154. Based
on her review of Petitioner’s IDP notes, Dr. Reddy concluded that Petitioner’s staff had
ailed to do an admission assessment of R1’s wound when he returned to Petitioner’s
acility and had also failed to do weekly assessments. Jd.

With respect to what should be documented in a wound assessment, Dr. Reddy testified
that the assessment should describe the “specific features of the wound”:
“approximations of the wound margins, any drainage, if there’s evidence of infection and
if there’s a presence of a palpable . . . healing ridge along the incision site.” Tr. at 157;
see Tr. at 158. According to Dr. Reddy, IDP notes are subjective, while a comprehensive
wound assessment addresses the aforementioned objective criteria. Dr. Reddy concluded
that Petitioner’s IDP notes did not constitute wound assessments. Tr. at 155-56, 161.4

When asked about the July 6, 2008 and July 7, 2008 IDP notes on cross-examination, Dr.
Madhuri testified that both notes failed to describe R1’s wound adequately. With respect
to the July 6, 2008 IDP note, Dr. Reddy testified that staff “should have noted specific
characteristics such as the measurement of the wound which is not included, the type of
drainage. . . if there was no drainage, whether or not it looked infected.” Tr. at 170. Dr.
Reddy explained that although the nurse wrote that she observed no swelling and noted
redness at the incision site, the nurse “should have also said the wound measured such
and such, no other signs of infection, no drainage, etc.” Jd. With respect to the July 7,
2008 IDP note (7:00 a.m.), which described R1’s stump as “bleeding” and appearing
“quite infected,” Dr. Reddy opined that it was not an adequate wound assessment. Tr. at
170-71.

* Dr. Reddy is a Board-Certified internist and geriatrician with a specialty in chronic
wound healing. Tr. at 147.

+ Dr. Reddy stated that nurses can complete a separate “comprehensive wound
assessment sheet,” but she did not see any such forms in R1’s medical record. Tr. at 158.
11

The most glaring evidence of Petitioner’s deficient care is its failure to assess R1’s
wound for six days, between July 8 and July 14, 2008. On the morning of July 8, 2008,
according to an untimed IDP note (CMS Ex. 8, at 5), a nurse indicated that R1’s wound
site was red, and there was minimal serosanguineous drainage. The nurse also noted that
R1 experienced pain when his wound dressing was changed. CMS Ex. 8, at 5.

It is evident that by July 8, 2008, Petitioner’s staff would have become aware that R1’s
wound might not be healing properly and could be infection prone. The condition of
R1’s wound was such that it should have alerted Petitioner’s staff that vigilant monitoring
and assessment were needed to prevent the wound from worsening.

Instead of documenting the status of R1’s wound, however, Petitioner’s staff failed to do
any assessments for six days. The record shows that, after July 8, 2008, no one on
Petitioner’s staff evaluated or documented the condition of R1’s wound again until 4:00
p.m. on July 14, 2008.

In fact, Petitioner’s witness Ms. Haffenreffer did not dispute that Petitioner’s IDP notes
do not contain any information that shows that staff assessed R1’s wound between July 8
and July 14, 2008. Ms. Haffenreffer testified that between July 7 and July 14 “the notes
just talk about dressing changes. They do not describe the wound.” Tr. at 294; see P. Ex.
4, at 7. She testified that “[t]here’s no proof of documentation of a wound assessment
other than those dressing changes that are documented.” Tr. at 300.° Although Ms.
Haffenreffer opined that staff would have looked at the wound each time a dressing
change was done, she conceded that, in terms of documentation, a dressing change is
simply not the same thing as a wound assessment. Tr. at 295, 296. On this point, Ms.
Haffenreffer’s testimony is consistent with that of Surveyor Townsend, who also testified
that a dressing change “is an opportunity to assess the wound, but it isn’t an assessment
of the wound. You are only documenting changed [sic] the dressing and your initials.
But it is not an assessment.” Tr. at 141.

On July 14, 2008, when a nurse finally looked at R1’s wound, the only information the
nurse recorded in the IDP note at 4:00 p.m. is that R1’s stump was “redressed as ordered”
and was “[v]ery painful to touch.” CMS Ex. 8, at 11. Despite the fact that six to seven
days earlier the IDP notes had stated that R1’s stump had shown drainage, had been
bleeding, and had appeared “quite infected,” there is nothing in the July 14 IDP note to
suggest that a thorough wound assessment of R1’s stump was performed. The IDP note
fails to document whether R1’s wound was examined for drainage, infection, or any other
objective signs or symptoms, as discussed in Dr. Reddy’s testimony.

* Besides sporadically documenting dressing changes, IDP notes dated July 8, July 9,
July 10, July 11, July 12, and July 13, 2008, mainly show that R1’s foley catheter and IV
were being monitored. See P. Ex. 8, at 2, 3; P. Ex. 10, at 27, 28, 39, 43; CMS Ex. 8, at
9-10.
12

Ms. Haffenreffer conceded that the July 14, 2008 IDP note was inadequate, stating:

[T]he note is not as comprehensive as I would like the note to
be... . there definitely are missing pieces to this note. It

doesn’t give us measurements. And it just tells us it’s painful.
So it doesn’t really tell us if there are signs of infection or not.

It could be better.

Tr. at 247. When asked what “elements” should be included in an assessment, Ms.
Haffenreffer’s response echoes Dr. Reddy’s earlier testimony on this topic:

The drainage, and what the drainage looks like and the
amount; the measurement of the wound which is kind of
difficult to do with a surgical wound because it’s closed, other
than that one area where the drain was. The external
perimeter of the wound and how that — and whether or not

that’s red,

if the wound is open, the wound edges and the

depth of that wound, and then whether or not there’s pain,
symptoms of infection, and also how it is responding to

treatment.

Tr. at 296-97.

Following the IDP note of July 14, 2008, Petitioner’s staff documented the progress of
R1’s wound on July 15 and July 16, 2008. I note that, on July 15, 2008, an IDP note
written at 10:52 p.m. indicates that R1’s wound was red, draining a small amount of
blood from the left inner incision, and was tender to touch. CMS Ex. 8, at 11.
Petitioner’s staff was concerned enough at this point that they faxed a note to Dr. Silver

morning, Jul

testified, “‘it’

The record s|

ows that a

lescribing R1’s condition and informing him that R1 “is in severe pain when wound site
is lightly touched.” P. Ex. 4, at 5. Dr. Silver called back, and told staff to contact Dr.
Budden about R1’s staples and dressing. P. Ex. 4, at 5. The IDP note written the next

y 16 at 9:00 a.m., indicates that R1’s wound had dehisced and there was
copious serosanguineous drainage c lots of slough.” CMS Ex. 8, at 11. When asked
about this note, Ms. Ha:
s obvious it’s infected just by that note with serosanguineous drainage. That
indicates that there’s copious amounts of drainage which indicates infection and also
slough which is necrotic tissue.” Tr. at 292.

fenreffer did not deny that R1’s wound had worsened. She

ter the July 16 IDP note, there was a 44 4 - hour documentation

gap during which Petitioner’s staff failed to assess R1’s wound. By the time Petitioner’s
staff checked R1’s wound on July 18, 2008, at 11:00 a.m., R1’s wound was bleeding and
had an open area approximately 2 cm long. When R1 was seen by his surgeon later that
day, his stump was “badly infected, with purulent drainage.” CMS Ex. 8, at 14. R1 was

admitted to tl

e hospital

or IV antibiotic therapy for the MRSA infection of his stump,

and underwent a left above-the-knee amputation on July 21, 2008. CMS Ex. 8, at 15, 16.
13

As a way of rebutting CMS’s arguments, Petitioner argues that nothing in the record
indicates that R1 suffered actual harm or was exposed to more than minimal harm as a
result of any alleged deficient care by its staff. Petitioner points to the fact that there are
two versions of the SOD, a pre-IDR version and a post-IDR version, and contends that
the post-IDR version of the SOD no longer alleges that Petitioner’s deficiencies caused
any harm to R1.

According to Petitioner, the state survey agency sent Petitioner a letter dated January 2,
2009, informing it of the results of the IDR meeting. Among other things, the state
survey agency advised Petitioner that, with respect to tag F309: “[t]his citation remains
and the severity level has not changed. The text has been modified.” P. Ex. 3, at 1
(emphasis in original); CMS Ex. 2, at 1 (emphasis in original). With the letter, the state
survey agency enclosed a revised SOD for the October 17, 2008 survey, and informed
Petitioner that “[y]ou may replace the previous report with the revised version.” P. Ex. 3,
at 1; CMS Ex. 2, at 1.

CMS does not dispute that the pre-IDR SOD and the post-IDR SOD are different. CMS
Reply at 3. CMS states that the difference between the two versions of the SOD concerns
one sentence in one paragraph. The pre-IDR SOD states:

Based on observation, interview and record review it was determined that
the facility failed to provide the appropriate care and services including
timely assessment and monitoring, for 1 of 3 sampled residents (#1) who
had surgical incisions. The incision became infected and required
further surgical intervention. Findings include...

CMS Ex. 1, at 1 (emphasis added).
The post-IDR SOD states:

Based on observation, interview and record review it was determined that
the facility failed to provide the appropriate care and services including
timely assessment and monitoring, for 1 of 3 sampled residents (#1) who
had surgical incisions. Resident required further surgical intervention.
Findings include. . .

P. Ex. 3, at 3 (emphasis added).

Petitioner claims that this difference between the two versions “removed the central
allegation of harm caused to Resident 1 by the alleged deficiencies.” P. Brief at 2. CMS,
however, disputes the significance, noting that the textual change did not lead to a change
in CMS’s citation of scope and severity. Moreover, CMS notes, although the phrase

“the incision became infected” was removed, this phrase is in fact accurate because the
record reflects that R1’s incision did become infected. CMS argues further that although
the phrase does not indicate who or what caused the infection, the source of the infection
14

is not critical to determining whether Petitioner was in non-compliance with Medicare
requirements. CMS Reply at 4-5.

l agree with CMS that Petitioner attaches undue importance to the revised language of the
post-IDR SOD. It is quite simply immaterial to this case that the post-IDR SOD was
revised and no longer contains the phrase “the incision became infected.” As CMS
pointed out, the scope and severity level of Tag F309 did not change. It is not necessary
for me to reach any conclusion as to whether failures by Petitioner’s staff caused R1 to
experience an infection in order to find that Petitioner was out of compliance with 42
CFR. § 483.25.

Petitioner also contends that Surveyor Townsend gave testimony that the allegations
under Tag F309 concerned solely “assessment” and “monitoring,” and that she denied
that Petitioner caused R1 any harm or exposed him to more than minimal harm. P. Brief
at 9-10. Petitioner’s attempt to focus on the issue of harm is misguided. The allegations
in the SOD under Tag F309 pertain to Petitioner’s alleged failure to provide appropriate
care and services to R1, specifically, its failure to timely assess and monitor R1’s wound.
Whether R1 suffered harm is not material to my analysis. Petitioner fails to realize that it
is not necessary for me to find a causal connection between any harm that R1 may have
suffered and the care provided by Petitioner’s staff in order to find that Petitioner’s care
fell short of the requirements of 42 C.F.R. § 483.25.

In characterizing Surveyor Townsend’s testimony in the way that it has, Petitioner
chooses to ignore a central point of her testimony: that is, that the purpose of providing
appropriate assessments and monitoring is so that facility staff can track a wound’s
progression to determine whether it is healing or deteriorating. Surveyor Townsend
testified as follows:

Due to lack of documentation and ongoing consistent
assessment, looking at the last nursing documentation related
to the wound, going to the hospital immediately from the
surgeon’s office with a highly involved inflammatory
infectious wound, the lack thereof the monitoring, the
continual assessment, it doesn’t mean it caused the infection
but why do we want to monitor, why do we want to assess?
So that we maybe can reevaluate treatment or prevent further
problems on down the line. It’s to provide the best care and
services possible to this population.

Tr. at 107. Although Petitioner claims that Surveyor Townsend “speculat[ed] on the
wider public good of requiring regular wound assessment” (See P. Brief at 10), I find that
her testimony is not based in speculation, but rather, derives from and is supported by the
most basic notions of the care owed to all residents.

Petitioner also argues that CMS’s witnesses offered contradictory testimony on whether
wound assessments were done or not. According to Petitioner, Surveyor Townsend did
not testify that no wound assessments had been done, only that “they had not been made
15

ina timely manner.” P. Brief at 10. Petitioner claims, however, that Dr. Reddy testified
that there were no wound assessments in the record at all. P. Brief at 10. Contrary to
Petitioner’s contention, I do not agree that any contradiction exists between the testimony
of Surveyor Townsend and that of Dr. Reddy.

Dr. Reddy testified as to what objective criteria a wound assessment should address, and
opined that the IDP notes were not adequate assessments because they lacked
documentation of these criteria. See Tr. at 172. Surveyor Townsend reviewed the same
IDP notes as Dr. Reddy, and also concluded that they were “incomplete,” and therefore,
were not adequate assessments. See Tr. at 34, 36, 38. In fact, Surveyor Townsend’s
testimony as to what should be described in a wound assessment (““What does the tissue
look like surrounding that incision? Is there any erythema, is it red around the edges? ...
What is the drainage? Is there any odor?) is very similar to Dr. Reddy’s testimony. Tr. at
34-35. I see no inconsistency between the testimony of Dr. Reddy and that of Surveyor
Townsend. Moreover, it is clear that both Surveyor Townsend and Dr. Reddy agreed on
the main point at issue: that staff did not adequately assess and document the status of
R1’s wound.

Finally, Petitioner claims that the record demonstrates that both R1’s attending physician
and his surgeon were kept informed by staff with regard to R1’s wound status. See P.
Reply at 4. As support for this claim, Petitioner relies on the testimony of its witness Ms.
Haffenreffer. See P. Reply at 4-5. According to Ms. Haffenreffer, the record shows that
R1’s attending physician and his surgeon engaged in a “debate” as to whether R1 should
have a PICC line inserted. Tr. at 251-52. In her opinion, their discussion indicates that
they were both “adequately kept up to date as to Resident 1’s wound condition.” Tr. at
252.

Ms. Haffenreffer’s testimony refers to an IDP note dated July 16, 2008, at 2:30 p.m.,
which I have previously described above. See Tr. at 250; see P. Ex. 4, at 6. Contrary to
her statements, I find that it is questionable whether R1’s physicians engaged in any
“debate” regarding the placement of R1’s PICC line. According to the IDP note, Dr.
Silver did not want to place a PICC line until staff had spoken further with Dr. Budden.
When Dr. Budden called the facility, among other things he ordered a dressing change to
be done daily and as needed, ordered that a wound culture be done, and instructed the
facility’s staff to contact Dr. Silver about placing the PICC line. When Petitioner’s staff
faxed a request to Dr. Silver to send R1 to the ER to have the PICC line inserted, Dr.
Silver did not authorize it. CMS Ex. 8, at 12; see P. Ex. 4, at 9. There is nothing in the
IDP notes that suggests that Dr. Silver and Dr. Budden engaged in a “debate” or any
discussion between themselves about either the placement of R1’s PICC line or the
condition of R1’s wound.

Aside from Ms. Haffenreffer’s unsupported assertions, Petitioner has offered no other
evidence that R1’s physicians were consistently kept informed about the state of R1’s
wound. As noted above, Dr. Silver examined R1 on July 7, and received a fax on July 15
that described the status of R1’s wound. It is true that, on July 16, 2008, both Dr. Silver
and Dr. Budden received communications from Petitioner’s staff pertaining to R1’s

16

wound status. But Petitioner’s claim that they were “adequately kept up to date” is
disingenuous. As discussed above, Petitioner’s staff failed to do any assessments of R1’s
wound over the six-day period from July 8 to July 14, 2008. On July 14, 2008, staff
noted that R1’s wound was painful to touch, but failed to perform any sort of meaningful
assessment. Petitioner’s staff again failed to check R1’s wound over a period of 442
hours, from July 16 through July 18, 2008. Given that the facility failed to monitor R1’s
wound over long periods and therefore would not have been aware of its day-to-day
status, I cannot find credible Petitioner’s claim that its staff kept R1’s physicians
informed of his wound status, when they themselves clearly were not.

For a facility to provide the necessary quality of care that is required pursuant to 42
C.F.R. § 483.25, it must do more than merely provide care and services; a facility has an
affirmative duty to provide the necessary quality and quantity of care and services such
that each resident may achieve favorable outcomes “‘to the highest practicable degree.”
See Windsor Health Care Ctr., DAB No. 1902, at 16-17 (2003); Woodstock Care Ctr.,
DAB No. 1726, at 25-30.

In examining the concept of “highest practicable,” CMS acknowledges in its posthearing
brief that “this standard is not blind to the reality of a patient’s condition.” CMS Brief at
10. Thus, where a resident experiences a lack of improvement or suffers a decline, the
question that must be asked is whether the occurrence was avoidable or unavoidable. In
such a situation, a facility may put forward available clinical evidence to show that a
negative resident care outcome was unavoidable. See Clermont Nursing & Convalescent
Ctr., DAB No. 1923, at 10 (2004). Hence, neither the concepts of “highest practicable”
or “avoidable” are absolute values; they are patient-specific concepts that must be
evaluated in the particular context of an individual case.

At the same time, however, CMS recognizes that whatever the individual circumstances
of a given case might be, a facility’s response must be commensurate with recognized
professional standards that apply to that individual case. CMS Brief at 12 (citing
Morrisons Cove Home, DAB CR1581 (2007)). In Morrisons Cove Home, ALJ S. T.
Kessel found that in failing to document and assess the appearance of a resident’s wound
on a daily basis, Petitioner contravened professionally recognized standards of care and
the requirements of 42 C.F.R. § 483.25. DAB CR1581.

I find instructive Dr. Reddy’s testimony about the duty of care that Petitioner’s staff
owed to R1. Citing R1’s complicated condition, particularly his post-surgical condition,
and the fact that his wound looked somewhat infected, Dr. Reddy testified that R1’s
wound “warranted more frequent checking.” Tr. at 154. Dr. Reddy is well-qualified to
testify about the documentation and assessment of wound appearance, and Petitioner
offered no evidence to refute Dr. Reddy’s testimony as to the standard of care that was
owed to R1. Thus, it is clear that Petitioner’s staff owed R1 a high degree of diligence to
ensure that his wound was watched carefully and assessed appropriately.
17

Even though R1’s medical problems were complex, Petitioner offered no evidence to
suggest that the worsening of R1’s wound was unavoidable. | find that Petitioner’s staff
failed to monitor vigilantly and assess R1’s wound and to document its condition, even as
his wound began to show possible signs of infection. On the very few occasions when
Petitioner’s staff documented the appearance of R1’s wound, such documentation was
often incomplete and inadequate as a wound assessment. I find that Petitioner did not
provide R1 the care and services he needed to attain or maintain his highest practicable
physical well-being and was therefore not in substantial compliance with 42 C.F.R.

§ 483.25.

2. Petitioner failed to comply substantially with the requirement at 42 C.F.R.
§ 483.25(i)(1) (Nutrition, Tag F325).

The regulation at 42 C.F.R. § 483.25(i)(1) requires that, “[b]ased on a resident’s
comprehensive assessment, the facility must ensure that a resident — (1) [m]aintains
acceptable parameters of nutritional status, such as body weight and protein levels, unless
the resident’s clinical condition demonstrates that this is not possible.” 42 C.F.R.

§ 483.25(i)(1).

In decisions addressing this regulation, the Board has held that unplanned weight loss
may raise an inference of inadequate nutrition and support a prima facie case of a
deficiency. The Windsor House, DAB No. 1942 (2004); Carehouse Convalescent Hosp.,
DAB No. 1799 (2001). If CMS makes a prima facie showing of noncompliance based on
unplanned weight loss, the facility must prove that it provided adequate nutrition or that
the weight loss was attributable to non-nutritive factors which establish that the weight
loss was unavoidable. The Windsor House, DAB No. 1942, at 17-18; Carehouse
Convalescent Hosp., DAB No. 1799, at 22.

CMS’s allegations of noncompliance with 42 C.F.R. § 483.25(i)(1) center again on the
care provided to R1. With respect to this citation, the SOD alleges that, based on
interview and record review, Petitioner failed to monitor and provide appropriate
interventions for R1, who experienced weight loss. P. Ex. 3, at 7; CMS Ex. 1, at 1.

The SOD alleges that R1’s Minimum Data Set dated July 13, 2008, assessed R1 at risk
for dehydration and weight loss. P. Ex. 3, at 8; CMS Ex. 1, at 4; see CMS Ex. 8, at 21,
22. The SOD alleges that R1’s care plan dated July 3, 2008, listed interventions that
included placing R1 on a meal monitoring program and taking weekly weights. P. Ex. 3,
at 8; CMS Ex. 1, at 4; see P. Ex. 8, at 7; CMS Ex. 8, at 20.

According to the SOD, when R1 was admitted to Petitioner’s facility for the first time on
June 1, 2008, he weighed 164 pounds. P. Ex. 3, at 8; CMS Ex. 1, at 4. On June 2, 2008,
R1’s weight was recorded at 157 pounds, and, on June 9, 2008, his weight was 155.2
pounds. The SOD states that no additional weights were recorded. R1 had a hospital
stay from June 16, 2008 through June 19, 2008. He returned to Petitioner’s facility, and
from June 19, 2008 through June 24, 2008, no weights were recorded. R1 went to the
18

hospital on June 24, 2008 for surgery, and returned to Petitioner’s facility on July 3,
2008. P. Ex. 3, at 8; CMS Ex. 1, at 4.

R1’s weight upon his re-admission on July 3, 2008, was 147.8 pounds. P. Ex. 3, at 8;
CMS Ex. 1, at 4; see CMS Ex. 8, at 23. The SOD notes that R1 had had a “left below-
the-knee amputation on July 1, 2008, so a weight change would have been expected from
previous admission weights.” P. Ex. 3, at 8; CMS Ex. 1, at 4-5.

On July 8, 2008, R1’s weight was recorded at 136.8 pounds, and on July 14, 2008, his
recorded weight was 133.1 pounds. P. Ex. 3, at 8; CMS Ex. 1, at 5; see CMS Ex. 8, at
23. No additional weights had been recorded. R1 lost 14.7 pounds in 11 days. P. Ex. 3,
at 9; CMS Ex. 1, at 5.

According to the SOD, when R1 was admitted to the hospital on July 18, 2008, the
hospital records indicated that his albumin level was 2.6, which indicated nutritional
compromise. P. Ex. 3, at 9; CMS Ex. 1, at 5.

The SOD states that in an interview on October 17, 2008, Petitioner’s Director of Nursing
Services stated that R1 should have been placed on the Nutrition at Risk Committee and
should have been weighed weekly. She also stated that a Registered Dietician
consultation should have been done for dietary recommendations. P. Ex. 3, at 9; CMS
Ex. 1, at 5. According to the SOD, R1’s meal intake had been monitored and it had been
noted that he ate poorly. P. Ex. 3, at 9; CMS Ex. 1, at 5.

I find that the evidence is sufficient to establish a prima facie case that Petitioner failed to
ensure that R1 maintained acceptable parameters of nutritional status pursuant to 42
C.F.R. § 483.25(i)(1). Petitioner failed to take all reasonable steps to ensure that R1
received nutrition adequate to his needs.

Petitioner asserts that R1’s weight loss pre-dated his re-admission to the facility and was
due to his clinical condition. Petitioner maintains that it monitored R1’s nutrition and did
all it could to prevent his weight loss. Petitioner also characterizes this deficiency as
being a problem with documentation, and nothing more than “an administrative failure.”
P. Brief at 17.

Petitioner’s arguments are unpersuasive. The record shows that R1 lost 14.7 pounds
between July 3 (147.8 pounds) and July 14, 2008 (133.1 pounds), a 10% decline in body
weight in 11 days. CMS Ex. 8, at 23. I find no evidence that Petitioner responded
appropriately to R1’s severe and abrupt weight loss.

Petitioner claims that its staff monitored R1’s meal intake and offered substitutes and
supplements. P. Brief at 18. Both parties introduced R1’s meal monitoring sheet for July
2008, on which Petitioner recorded R1’s meal intake from July 3 through July 18, 2008.
P. Ex. 8, at 5; CMS Ex. 8, at 25. At the top of this document appears the following
instruction: “Record amounts consumed at meals: offer replacement if intake is 50% or
less.” Not all of the hand-written entries are completely legible, and in reviewing them I
ave tried to give Petitioner the “benefit of the doubt” when the entries are not clear. But

19

my review of R1’s meal monitoring sheet shows that R1 was offered approximately 43
meals (breakfasts, lunches, and dinners) between July 3 and July 18, 2008. Of those
meals, R1 ate less than half the offered meal or refused replacement supplements more
than three-quarters of the time. With particular reference to R1’s dinner intake, the
document shows that R1 refused or ate less than half his dinner almost two-thirds of the
time. And perhaps even more significantly, Petitioner’s staff recorded that replacement
supplements at dinner were offered after R1’s refusals on only two occasions, July 7 and
July 14, and he refused these replacements as well. P. Ex. 8, at 5; CMS Ex. 8, at 25.
Thus, if the document created by Petitioner’s staff is correct, R1 had no lunch and no
dinner at all on those two days, and may very well have had no breakfast then, as well.

Had Petitioner truly been monitoring R1’s meal intake, it could not have failed to
recognize that R1 was not eating enough, was thus not receiving adequate nutrition, and
that interventions were needed immediately to address his rapidly falling weight. As
Surveyor Townsend stated in her Declaration, “[t]he meal monitoring flow sheet should
have created concern due to poor meal intake and refusal of replacement meals.” CMS
Ex. 10, at 4 (¥ 18).

However, despite the fact that R1’s nutritional status was compromised, there was no
response from Petitioner’s staff. Surveyor Townsend testified that the Director of
Nursing Services, Vicki Robbins, and the Administrator, Nilda Miranda, admitted in an
interview that R1 should have been brought to the attention of the Nutrition at Risk
Committee because of his weight loss, and staff also should have ordered a consultation
by a registered dietician immediately when they knew that R1 was not receiving adequate
nutrition. See Tr. at 116, 129, 139-40.° Surveyor Townsend testified further that Ms.
Robbins told her that these interventions “fell through the cracks and he had neither.” Tr.
at 129. She found no evidence that R1 was referred to a registered dietician between July
3 and July 18, 2008.

Petitioner points out that its staff did effect interventions such as mashing R1’s food,
giving him pudding with higher caloric content, offering shake supplements, and
prescribing Megestrol, a drug to stimulate appetite. Tr. at 112-115, 128, 178, 264-65,
280-81; see P. Ex. 8, at 8.’ While Surveyor Townsend did not dispute that these were
steps taken by staff to address R1’s nutrition intake, it is evident that these alone were not

° According to Surveyor Townsend, a Nutrition at Risk Committee is an “‘inter-
disciplinary committee that discusses residents with nutrition at risk and what
interventions should be implemented” related to that risk. Tr. at 140. Ms. Haffenreffer
testified that this committee “completes an assessment of the residents’ nutritional status.
And gets input using the . .. Resident Assessment Protocols to determine the cause of the
weight loss.” Tr. at 288-89.

7 When asked whether the IV fluids R1 received were a nutritional intervention,
Surveyor Townsend explained that the IV fluids were given to address his dehydration,
and did not supply any nutrients other than sugar (dextrose) and normal saline. Tr. 91-92,
119.
20

adequate measures. Even Petitioner’s Director of Nursing Services, Ms. Robbins, and the
Administrator, Ms. Miranda, recognized after-the-fact that R1’s situation was serious and
should have received additional scrutiny from the Nutrition at Risk Committee and a
registered dietician. However, the record is clear that no action was taken at all to refer
R1’s situation to the committee and the dietician.*

As further support for its claim that its staff assessed R1, Petitioner points to R1’s RAP
(resident assessment protocol) module document titled “Nutritional Status,” a checklist
which was completed on July 17, 2008. P. Ex. 8, at 6; see Tr. 137. According to Ms.
Haffenreffer, the fact that Petitioner’s staff completed this RAP document to assess R1’s
nutritional status shows that they were aware that R1 had nutritional deficiencies. Tr. at
279. When questioned about this document, CMS’s witness Surveyor Townsend testified
that she considered it to be a nutritional assessment, but stated that the summary at the
bottom contained inaccurate information. Tr. at 123. She pointed out that the document
incorrectly described R1 as being independent with eating, when he required assistance
with meals, and also incorrectly states that R1 had had a three-pound weight loss since
his readmission, when the record shows that what he actually experienced was a
significant weight loss of 14.7 pounds since his readmission. Tr. at 123. Dr. Reddy
testified that this document provided only basic information about R1’s nutritional status
in the form of “yes or no answers” and did not go into any details “about what the issues
are or why he isn’t eating.” Tr. at 180-81. I note that while this RAP document is an
assessment, it contains inaccurate information about R1, was not completed by a
registered dietician, and the “yes” or “no” answers in the checklist do not thoroughly
examine why R1 was losing weight and not receiving adequate nutrition. Other than this
document, Petitioner has offered no evidence that an in-depth nutritional assessment of
R1 was done or that either a registered dietician or the Nutrition at Risk Committee
evaluated R1’s situation.

There was also testimony regarding R1’s “Intake and Output Record,” dated July 15,
2008. P. Ex. 8, at 1. On this document, there is a section “RD recommendations,” and
underneath, there appears a handwritten entry -- “Supplements.” When questioned about
this entry on cross-examination, Surveyor Townsend testified that there is no indication
that this entry was actually made by the registered dietician since none is identified on
this document, and since the handwriting on the critical section is consistent with that of
the nurse who signed it. Tr. at 128.” Her testimony was corroborated by that of

* At the hearing, Petitioner’s witness Ms. Haffenreffer confirmed that there were no
records that indicated that R1 was seen by the Nutrition at Risk Committee in June or
July 2008. Tr. at 288. Surprisingly, she testified that she did not think that R1 would
have benefited from this intervention. Ms. Haffenreffer stated, “I don’t think it would
have made any difference. They knew what the causes were and they were doing the best
they could to get the appropriate nutrition into him. So I don’t believe that it would have
made a difference.” Tr. at 290. Among the witnesses who testified, Ms. Haffenreffer
stands alone in her speculation that the Nutrition at Risk Committee would not have
helped R1.
21

Petitioner’s witness Ms. Haffenreffer, who stated that a registered nurse had completed
the Intake and Output Record. Tr. at 306. Ms. Haffenreffer testified that this nurse was
not the registered dietician, and confirmed that there was no evidence that the registered
dietician was involved in writing the entry “Supplements.” Tr. at 306. That is certainly
my evaluation of the document

Further evidence that R1 was nutritionally compromised is contained in a hospital
laboratory report dated July 18, 2008, which was done after R1 was admitted to the
hospital. This report indicates, among other results, that R1 had an albumin level of 2.6.
CMS Ex. 8, at 24. The normal reference range for albumin is 3.2 to 4.9 g/dL. CMS Ex.
8, at 24. Dr. Reddy explained that albumin is a type of protein and can be “a possible
marker for malnutrition.” Tr. at 162. When asked about the significance of R1’s albumin
level, Dr. Reddy testified that an albumin level of 2.6 g/dL “would indicate that the
patient has a moderately low albumin which means that he is very likely to be
malnourished.” Tr. at 163.

Dr. Reddy testified that there is a relationship between a patient’s level of nourishment
and the ability of his or her wounds to heal. Tr. at 163. According to Dr. Reddy, there
are “two main linkages between nutrition and wound healing. One is the ability to form .
. . the skin that’s necessary in order to heal the wound and, secondly, nutrition actually
increases the risk for infection in a wound.” Tr. at 164. As discussed above, R1’s
condition included a wound that progressively worsened over several days, and this
condition coincided with the period of his severe weight loss.

Petitioner also argues that R1’s weight loss pre-dated his re-admission to the facility and
was caused by his severe medical condition. In support of this claim, Petitioner points to
R1’s weight as recorded on June 1, June 2, and June 9, 2008. 10 According to Petitioner,

what this shows is that R1’s weight loss was on a downward trend prior to July 2008 and
was unavoidable.

As the Board has explained, the mere presence of a significant clinical condition, without
additional evidence, does not prove that maintaining acceptable nutritional status is not
possible. The Windsor House, DAB No. 1942, at 15-20 (2004). The “clinical condition
exception” is narrow and applies only when a facility demonstrates that it cannot provide
adequate nutrition for the resident’s overall needs so that weight loss is unavoidable. The
Windsor House, DAB No. 1942, at 15.

° Dr. Reddy also testified that she did not find any evidence that R1 was seen by a
registered dietician. Dr. Reddy testified that she did not know who wrote the word
“supplements” and that whoever wrote it “didn’t have to be a dietician.” Tr. 165-66.

© Other than the three recorded weights listed above, Petitioner produced no other
recorded weights for R1 in June. As stated above, R1 had a hospital stay from June 16
through June 19, 2008, and went to the hospital again for surgery on June 24, 2008.
22

Petitioner has not made that showing here. Petitioner offered no testimony or evidence
that suggested that R1’s various medical problems caused his weight loss or made it
impossible for its staff to provide R1 with adequate nutrition.'! In fact, Petitioner’s own
Director of Nursing Services, Ms. Robbins, did not even attribute R1’s weight loss to his
condition, but, instead, admitted to Surveyor Townsend that other interventions should
have been ordered to address R1’s weight loss, and that these were never implemented.
The record clearly shows that Petitioner’s staff failed to respond to R1’s unplanned
weight loss, and failed to demonstrate that his weight loss was the unavoidable result of
his overall clinical condition.”

Finally, Petitioner’s claim that its shortcomings amount to an administrative failure
attributable to poor documentation is specious. R1 experienced a severe weight loss, and
Petitioner’s staff failed to act on it and implement other interventions. Petitioner’s failure
to respond appropriately to R1’s weight loss has nothing to do with a failure to document.
It would be far more accurate to say that the crisis in R1’s weight-and-nutritional-status
should have been obvious to Petitioner on the face of the documents reviewed in this
decision, and the facility’s failure to respond is proven by the absence of recorded
responses in far too many documents for the absence to be the result of simple, or even
repeated, oversights or lapses in its record-keeping.

I conclude that CMS has established a prima facie case that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.25(i)(1) with respect to R1.
Petitioner has not rebutted CMS’s prima facie showing by a preponderance of the
evidence that it took all reasonable steps to ensure that R1 received adequate nutrition or
that R1’s weight loss was unavoidable.

3. The proposed per-instance CMP of $1,500 is reasonable.
Regulations provide that CMS may impose either a per-diem or per-instance CMP to

remedy a nursing facility’s deficiencies. 42 C.F.R. §§ 488.438(a)(1)-(2). CMS may
impose penalties in the range of $3,050 to $10,000 per day for deficiencies constituting

'! At the hearing, there was brief questioning with both Surveyor Townsend and Ms.
Haffenreffer on the topic of how much of R1’s weight loss may have been due to the
amputation of his limb. Surveyor Townsend testified that “you don’t know the weight of
that limb so it’s difficult to make a determination how much of this was the limb.” Tr. at
134. Ms. Haffenreffer testified that it is “[n]Jot really” possible to determine how much of
a person’s weight loss may be due to an amputation of a limb. Tr. at 307. In response to
my questioning as to whether the record contained enough to “try to assign an amount of
weight attributable to the removal of some or all of [R1’s] limb,” Ms. Haffenreffer
confirmed that it did not. Tr. at 309-10. I note that, on the RAP Module document titled
“Nutritional Status,” which I discussed above, Petitioner’s staff indicated that R1’s
weight loss was not due to his amputation. P. Ex. 8, at 6.

Surveyor Townsend testified that after R1 left the hospital after his second surgery, he
went to another facility. She stated that she interviewed nurses at the facility, who said
that R1 “was thriving, . . . doing quite well, that he had gained weight.” Tr. at 55-56.
23

immediate jeopardy, and $50 to $3,000 per day for non-immediate jeopardy
deficiencies. 42 C.F.R. § 488.438(a)(1). A per-instance CMP may range from $1,000
to $10,000 regardless of whether or not the deficiencies constitute immediate jeopardy.
42 C.F.R. § 488.438(a)(2). In this case, CMS determined to impose a per-instance CMP
in the amount of $1500.

In determining whether the amount of the CMP is reasonable, the following factors
specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history of
noncompliance, including repeated deficiencies; (2) the facility’s financial condition; (3)
the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404; and (4) the
facility’s degree of culpability.

I note that with respect to facility history CMS submitted documentation, which
Petitioner does not challenge, that shows that the facility has a significant history of
substantial noncompliance. CMS Ex. 9. In prior survey cycles since May 2005,
Petitioner has been cited six times for violating the Quality of Care requirement under
Tag F309 (twice at the ““G” scope and severity level), and has previously paid CMPs.
Petitioner has provided no evidence to show that its financial condition precludes it from
paying the proposed CMP.

The deficiencies in this case were serious. Petitioner’s staff failed to adequately assess
and document the status of R1’s wound and also failed to ensure that R1 received
nutrition adequate to his needs. I agree with CMS that Petitioner must be considered
culpable.

The $1,500 per-instance CMP imposed by CMS is at the very low end of the range
for per-instance CMPs. I find that the amount is fully supported by the evidence in
this case. Therefore, I find that the $1,500 per-instance CMP is reasonable.

V. Conclusion

For all of the reasons discussed above, I uphold CMS’s determination that the facility
was not in substantial compliance with program participation requirements, specifically,
42 C.F.R. § 483.25 and 42 C.F.R. § 483.25(i)(1). I sustain as reasonable the $1,500 per-
instance CMP.

/s/
Richard J. Smith
Administrative Law Judge

